Citation Nr: 0323606	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1997 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2000, the 
Board denied the veteran's claim; he thereafter appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by means of an Order 
promulgated in April 2001, vacated the Board's decision and 
remanded the case to the Board for further review.  In July 
2002, the Board again denied the veteran's claim, and he 
again appealed that adverse decision to the Court, which 
again vacated the Board's decision and remanded the case to 
the Board for additional action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that the medical records pertaining to 
the initial diagnosis of prostate cancer, and treatment of 
the veteran therefor, have not been associated with his 
claims folder.  The Board is of the opinion that all such 
records, and the report of a review by a VA specialist to 
obtain an opinion as to whether the prostate cancer 
manifested by the veteran subsequent to service may have been 
related to that service, would be of significant probative 
value.



This claim is accordingly REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for adenocarcinoma 
of the prostate.  

3.  After obtaining all such names and 
addresses, and duly executed 
authorization for the release of private 
medical information if needed, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for prostate cancer.

4.  Following receipt of all such 
records, the veteran's claims file should 
be referred by the RO to the appropriate 
VA specialist, who should be requested to 
review all pertinent evidence and render 
an opinion as to whether it is as likely 
as not that the veteran's adenocarcinoma 
of the prostate either began during the 
veteran's service or within one year 
thereafter, or is in some manner related 
to an inservice injury or incident, to 
include but not necessarily limited to 
inservice exposure to ionizing radiation.  
All opinions, and reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on this report.  

5.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for adenocarcinoma of the 
prostate, to include as a result of 
exposure to ionizing radiation, can now 
be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this case should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




